DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villeneuve (US 10,003,168).
With regard to claim 1, Villeneuve discloses (see Fig. 15) a semiconductor laser diode light source package comprising:
A seed light source (710) for outputting signal beams
A pump beam source (730) for outputting pump beams
At least one mirror (combiner 750 may be dichroic beam splitter plate configured to reflect light from the seed laser 710 and transmit light from the pump laser 730 ,40th col. lines 29-34) for transmitting the signal beams to a core (764) of an output optical fiber (760) and transmitting the pump beams to a first cladding of the output optical fiber “As another example, the gain fiber may be a multi-clad gain fiber (as described below), such as for example, a double-clad gain fiber or a triple-clad gain fiber, where the light from the seed –laser beam 714 propagates substantially along the core764 and light from the pump-laser beam 734 propagates substantially along a cladding layer.” (42nd col. lines 8-13)
Wherein the seed light source, the pump beam source, and the at least one mirror are realized on a semiconductor chip (platform 705 , which may include a semiconductor material, 47th col. lines 11-18), and the output optical fiber is connected to an end terminal of the package (input end 768 of fiber may be attached to the edge of the platform 705, Fig. 15 & 41st col. lines 55-66).
With regard to claim 2,  the output optical fiber is double clad (42nd col. lines 8-13).
With regard to claim 3, the core is doped with a gain material (42nd col. lines 53-55).
With regard to claim 4, there is a collimation lens (720)  to transmit the signal beam to the mirror (beamsplitter 750).
With regard to claim 5, the mirror (beamsplitter) transmits the pump beam to the first cladding  and reflects the signal beam to the core of the output optical fiber  (40th col. lines 29-34).

With regard to claim 11, the fiber may be an output fiber which is coupled to a gain fiber (gain medium coupled to its end) (60th col. lines 42-44).
With regard to claim 12, in another embodiment a cladding power stripper is located at the end of the (output) fiber (74th col. lines 64-65 & 75th col. lines 1-3); such a cladding power stripper is a type of end cap.
With regard to claims 14 and 16, the seed laser  is temperature controlled  with a TEC (thermo-electric cooler43rd col. lines 54-60), and the pump beam source is controlled with a separate TEC (44th col. lines 1-4). A TEC ( Thermo-electric cooler) inherently includes a Peltier cooling element. The examiner takes Official Notice of this fact.  
With regard to claim 15, the signal light passes from the seed laser 710, through the isolator (722) to the mirror (750).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve as applied to claim 1 above, and further in view of Hudman (US 2011/0116169).
With regard to claim 6, Villeneuve does not disclose that the mirror is coated with dielectric material on each of its sides. However, in a related field of endeavor, Hudman teaches (e. g. Fig. 3A) a laser beam combining apparatus including a  (beamsplitting) mirror (322), with a dichroic layer (324 & i. e. a dielectric coating (para.  [0045]).  This configuration of coatings makes possible the combination of a seed laser beam with two or more pump laser beams at different wavelengths (para. [0028]), which is desirable for optically pumping some types of doped fiber amplifiers. Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to utilize the mirror coated with dielectric material on each of its sides as taught by Hudman, in the semiconductor laser diode light source package of Villeneuve to pump certain types of doped fiber amplifiers.
	With regard to claim 8, Villeneuve does not disclose that the mirror is a wedge form. However, in another embodiment, Hudman teaches that the mirror (710) is wedge shaped [0043]. The angle between the sides of the mirror may be chosen) to obtain particular angles between the output beam (112) and input beams from lasers (310, 312, 314) para. [0044]). Such a wedge form of the mirror is therefore a design choice which would have been obvious to one skilled in the art to obtain particular angles of beams and configuration of lasers for, e. g. compactness of the apparatus. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve as applied to claim 1 above, and further in view of Kingsbury et al. (US 2016/0043800).
With regard to claim 13, the system includes a thermistor for measuring a temperature of the platform, optical amplifier or pump source (71st col. lines 27-31). Villeneuve does not specifically disclose that the thermistor measures the temperature of the seed laser.  However, Kingsbury teaches in the same field of endeavor, a laser transmitter (Fig. 16) with an optical amplifier (EDFA 1682). Specifically the seed laser (1610) includes a laser diode (1686) which is thermally stabilized with a TEC (1674) and the temperature is determined with a thermistor (1676). A laser diode controller (1670) biases the laser diode and operates the TEC based on the thermistor  to stabilize the laser wavelength as shown in Fig. .
 Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on Oct. 31, 2018 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Furuta discloses light beam combining apparatus, DeBernardi et al. discloses a pump system for optical amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	
	
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645